Citation Nr: 0113369	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-07 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bloody stools.

2. Entitlement to service connection for abdominal pain.

3. Entitlement to service connection for skin rash.

4. Entitlement to service connection for nose bleeds.

5. Entitlement to service connection for right shoulder pain.

6. Entitlement to service connection for back pain.

7. Entitlement to service connection for ankle pain.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to June 
1998.  He served in Southwest Asia during the Persian Gulf 
War between February and August 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bloody stools, abdominal pain, skin rash, nose bleeds, right 
shoulder pain, back pain, and ankle pain.  The RO granted in 
September 1999 service connection for left nasal pterygium at 
the noncompensable disability level, effective from July 1, 
1998.  This issue is the subject of the attached the REMAND. 


FINDINGS OF FACT

1.  The veteran was diagnosed with anal fissure and external 
hemorrhoids in July 1996, and a small nonthrombosed external 
hemorrhoid was found on his retirement examination in April 
1998; there are no objective indicators of an undiagnosed 
illness manifested by bloody stools.

2.  The veteran was seen for complaints of abdominal pain in 
service, assessed as gastritis and he was diagnosed with 
gastritis on VA stomach examination in September 1998; there 
are no objective indicators of an undiagnosed illness 
manifested by abdominal pain.

3.  The veteran was seen for a skin rash of the arms and back 
in service, of unknown etiology, and folliculitis of the 
arms, back, and thighs was found on VA skin examination in 
November 1998; there are no objective indicators of an 
undiagnosed illness manifested by skin rash.

4.  Chronic epistaxis is not shown in service and there are 
no objective indicators of an undiagnosed illness manifested 
by nosebleeds.

5.  Competent medical evidence of current diagnosed 
disabilities of the right shoulder, back and ankle is not of 
record.

6.  There are no objective indicators of an undiagnosed 
illness manifested by right shoulder, back, and/or ankle pain 
of record.


CONCLUSIONS OF LAW

1.  Hemorrhoids were incurred in service; an undiagnosed 
illness manifested by bloody stools was not incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub.L.No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.317 (2000).

2.  Gastritis was incurred in service; an undiagnosed illness 
manifested by abdominal pain was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.317 (2000).

3.  Folliculitis of the arms, back, and thighs was incurred 
in service; an undiagnosed illness manifested by skin rash 
was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.317 (2000).

4.  Nosebleeds (epistaxis) were not incurred in, or 
aggravated by, service, nor was an undiagnosed illness 
manifested by nosebleeds incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.317 (2000).

5.  Right shoulder, back, and ankle pain were not incurred 
in, or aggravated by, service, nor was an undiagnosed illness 
manifested by right shoulder, back, and ankle pain incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.317 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran, in his July 1998 application for VA 
compensation, reported diseases or injuries of the left eye, 
right shoulder, back, ankles, skin, and abdomen, along with 
nosebleeds and bloody stools.  He reported treatment between 
1983 and 1998 while in service.  The veteran did not undergo 
a Gulf War Protocol Examination.  However, a PGI (Persian 
Gulf Illness) Clinical Assessment Form was prepared in 
November 1994.  Therein he reported stomach and ankle 
problems preexisting his Southwest Asia service.

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The 
issues discussed below were considered on the merits by the 
RO.  VA has also secured all VA and private medical records 
that the veteran has indicated are pertinent to his claim, 
and VA has satisfied its duty with respect to such records 
and with receipt of sufficient information to proceed.  VA's 
duty to assist the claimant in this regard accordingly has 
been satisfied.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b) and (c)).  In 
addition, the veteran has been advised of the evidence that 
would be necessary for him to substantiate his claims, by 
means of the Statement of the Case that has been issued 
during the appellate process.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified at 38 U.S.C. § 5103(a)).  The 
requirements set forth in the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000), with 
regard to notice and development of the veteran's claims, 
have been satisfied.

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  Service connection is presumed if 
a veteran manifests a chronic disease, such as arthritis, to 
a degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before 
December 31, 2001 following such service.  See 38 U.S.C.A. § 
1117 (West 1991); 38 C.F.R. § 3.317 (2000).  According to 38 
C.F.R. § 3.317(a)(2), objective indications includes both 
signs in the medical sense of objective evidence perceptible 
to an examining physician and other non-medical indicators 
capable of independent verification.  While objective 
indications appears to contemplate evidence other than the 
veteran's own statements, the veteran's own statements 
concerning non-medical indicators may be sufficient if such 
indicators are reasonably capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(2000).

Bloody Stools and Abdominal Pain

Service medical records are silent for bloody stools.  The 
veteran was seen for epigastric complaints in 1994.  He 
reported having stomach pain, nausea, and vomiting since 
Desert Storm.  He reported taking Zantac with no relief.  
Examination was negative except for epigastric tenderness.  
The assessment was rule out peptic ulcer disease and rule out 
Desert Storm Syndrome.  Subsequently, in October 1994, a 
barium swallow was performed; the impression was normal 
esophogram.

Service medical records further reflect that the veteran was 
seen in July 1996 for renewed complaints of stomach pain and 
gas.  Prior history of hemorrhoids was denied.  Examination 
revealed rectal hemorrhoids along with a small anal fissure.  
The assessment was gastritis and anal fissure.  He was 
treated with Tagamet.  On follow-up a couple days later, he 
reported improved symptoms, but he complained of a 6-pound 
weight loss in the past 2 weeks.  The assessment was again 
gastritis.  An upper GI series was planned to rule out other 
possible causes of abdominal distress.  In late July 1996, an 
upper GI and small bowel follow-through were performed.  The 
impression was normal.  Retirement examination in April 1998 
was positive for a small nonthrombosed external hemorrhoid.  
A chronic stomach or abdominal disorder was not diagnosed.

On VA general medical examination in September 1998, a rectal 
examination was not performed.  On VA stomach examination in 
September 1998, the veteran denied vomiting and hematemesis, 
but referred to 3-4 episodes of melena along with occasional 
diarrhea and epigastric pain associated with heartburn.  
Examination was unremarkable.  The veteran submitted the 
results of a private upper GI series performed in August 
1998, which revealed a small sliding type of hiatal hernia 
and antral gastritis.  The VA examiner diagnosed hiatal 
hernia and antral gastritis.

Having reviewed the evidence in this matter, the Board finds 
that service connection is warranted for hemorrhoids and 
antral gastritis as these conditions were incurred in 
service.  38 C.F.R. § 3.303 (2000).  Hemorrhoids are clearly 
shown in service, including on the date of the veteran's 
service retirement examination, and there is no indication 
that they have entirely resolved as evidence by the veteran's 
claim of blood in his stool.  While esophograms in service 
were negative for hiatal hernia, the veteran was assessed 
with gastritis causing abdominal tenderness during service.  
There is no evidence of record to disassociate the August 
1998 medical findings from those in service.  Therefore, the 
Board believes that the veteran's complaints of abdominal 
pain, diagnosed as gastritis, are a continuation of those 
symptoms experienced in service and also assessed as 
gastritis.  Accordingly, service connection is warranted for 
that disorder.

However, the Board notes that service connection pursuant to 
the provisions of 38 C.F.R. § 3.317 is not warranted as there 
are no objective indicators of an undiagnosed illness 
manifested by either bloody stools or abdominal pain.  The 
record strongly suggests that bloody stools are caused by 
hemorrhoids and that abdominal pain is due to gastritis.

Skin Rash

Service medical records show that the veteran was seen in 
January 1986 with a rash of the lower back and arms.  The 
assessment was for rash, etiology unknown, and he was treated 
with hydrocortisone cream.  In September 1988, the veteran 
was seen for complaints of scaling between the toes and 
itching, diagnosed as tinea pedis.  He was treated with 
Lotrimin (antifungal) cream.

In October 1994, the veteran underwent a service examination.  
The stated purpose of this examination was "Desert Storm 
Syndrome."  He did not report any skin diseases.  However, 
on PGI evaluation in November 1994, he reported rash from 
1991 to present.  In May 1994, the veteran reported a rash on 
his arms.  Retirement examination in April 1998 was silent 
for complaints or findings for skin disease.

On VA general medical examination in September 1998, the 
veteran reported no skin complaints and skin examination was 
normal.  On VA skin examination in November 1998, the veteran 
reported an "intermittent, constant" rash of the forearms, 
groin, thighs and glands since his Southwest Asia service.  
He described the rash as itchy and very pruritic, worsening 
with heat.  He treats his rash with Lotrimin cream and other 
products.  Objectively, there were eczematous patches with 
excoriations on the forearms, along with multiple 
erythematous papules on the back, arms, and thighs.  The 
diagnoses were eczematous dermatitis, and folliculitis of the 
arms, back and thighs.

Weighing the evidence of record, the Board finds that service 
connection for folliculitis of arms, back, and thighs is 
warranted.  The veteran was seen for a rash of the arms and 
back in 1986 and, on recent VA skin examination in November 
1998, the veteran reported continuity of rash symptoms 
involving the arms, back and thighs since service.  The 
veteran is competent to report his rash symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  Furthermore, although recurrent rash 
symptoms are not medically documented in the service medical 
records, the veteran's statements of continuos problems with 
intermittent rash are credible, particularly, in view of the 
nature of a rash, which may have active and quiescent 
periods.  Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

However, the Board notes that service connection pursuant to 
the provisions of 38 C.F.R. § 3.317 is not warranted as there 
are no objective indicators of an undiagnosed illness 
manifested by skin rash.  The veteran's rash has been 
diagnosed as dermatitis and folliculitis.  Symptoms that may 
be attributed to a known clinical diagnosis may not be 
compensated under 38 C.F.R. § 3.317.  See 38 C.F.R. 
§ 3.317(a)(1)(ii) (2000).

Nose Bleeds (Epistaxis)

Service medical records reflect that, in August 1998, the 
veteran reported nose bleeds during an ophthalmologic 
evaluation for irritation of eyes and possible MOS (military 
occupational specialty) reclassification.  On an October 1994 
Desert Storm Syndrome examination during service, the veteran 
reported sinusitis since he came to Michigan two years 
earlier.  Possible allergies were noted.  On the medical 
history portion of the veteran's April 1998 retirement 
examination, the veteran denied past or current problems with 
sinusitis, hay fever, and allergic rhinitis.  Objective 
evaluation was silent for epistaxis and evaluation of the 
ears, nose, and throat was normal.

At a September 1998 VA nose and sinus examination, the 
veteran complained of nasal suffiness since 1991.  Objective 
findings were unremarkable.  An x-ray study of the sinuses 
was normal.  The diagnosis was allergic rhinitis.

Weighing the evidence of record, the Board finds that service 
connection for epistaxis is not warranted on a direct basis.  
Chronic nosebleeds were not diagnosed in service or on post 
service VA examination of the nose and sinuses in September 
1998.  Accordingly, there is no evidence of a current 
disability as provided by a medical diagnosis.  While the 
veteran has alleged that he has nosebleeds which resulted 
from his active service including service in support of the 
Persian Gulf War, in the absence of evidence demonstrating 
that the veteran has the requisite training to proffer 
medical opinions, the contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992); Moray v. 
Brown, 5 Vet.App. 211 (1993).  Without evidence showing that 
a disease or disability is present, no plausible claim for 
service connection can be presented, and the claim must be 
denied.  See Brammer v. Derwinski, 3 Vet.App. 233, 225 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

Furthermore, while allergic rhinitis was diagnosed on VA nose 
and sinus examination in September 1998, competent medical 
evidence has not been presented relating this disorder to 
service.  Again, the veteran is not competent to provide 
medical nexus evidence.  Espiritu, supra.  We note that the 
veteran was not diagnosed in service with allergic rhinitis 
and he specifically denied hay fever and allergic rhinitis on 
his retirement examination in April 1998.  Therefore, service 
connection is not warranted for this disorder on a direct 
basis.

The Board has also considered this claim on the basis of 
38 C.F.R. § 3.317, as an undiagnosed disability manifested by 
nosebleeds.  While the veteran's complaints of nose bleeds 
are credible since they may be observed through his senses, 
there is no clinical evidence of chronic disability, such as, 
objective medical evidence perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification.  Although the veteran states he has nosebleeds, 
there is no objective medical evidence of nosebleeds or 
chronic disability therefrom.  Accordingly, the claim must be 
denied.

Right Shoulder, Back and Ankle Pain

Service medical records reflect that the veteran was seen on 
several occasions beginning in 1982 for right shoulder, back, 
and ankle complaints.  Assessments included myalgia for the 
shoulder and low back pain.  The veteran reported, in 1984, 
that he had right shoulder pain since a tank accident in 
1982.  Service medical records also reflect that the veteran 
had his left ankle casted for 1 week because of a torn 
ligament in 1984.  In October 1985, the veteran was seen for 
an abrasion on the right side of his back after a motor 
vehicle accident in which he was thrown from a truck.  In 
January 1986, the veteran complained of pain in the right 
lumbar region radiating down his right leg.  By history, he 
had been in accidents in 1982 and 1985.  Musculoskeletal pain 
was assessed.  In October 1986, the veteran was seen for 
right ankle sprain.  A September 1987 x-ray of the ankles was 
unremarkable.  In October 1987, the veteran was seen for 
complaints of back pain.  Objectively, there were no spasms 
and full range of motion.  The assessment was muscle strain.

Service medical records further reflect that, in February 
1988, the veteran was assessed with left foot sprain and that 
he was later assessed with right foot, soft tissue strain.  
In March 1988, the veteran was seen for complaints of low 
back pain along with muscle spasms; the assessment was lumbar 
strain and a x-ray study of lumbar spine was normal.  In July 
1988, the veteran was seen for low back pain radiating into 
the right leg.  He was assessed with mechanical low back 
pain.  In October 1988, the veteran was seen for left ankle 
swelling after a road march.  The assessment was old sprain.  
In November 1988, the veteran was seen for complaints of 
constant left ankle swelling and pain.  The assessment was 
old sprain and ankle rehabilitation was planned.  An x-ray of 
the left ankle was normal.  In January 1989, the veteran was 
seen for a twisted right ankle, which occurred during a 
volleyball game.  In March 1989, the veteran complained of 
left ankle swelling since ankle injury in 1984.  Objectively, 
there was no swelling and only slight tenderness.  In 
November 1989, the veteran was seen for low back pain, 2 days 
duration.  The assessment was low back strain.  In January 
1990, the veteran reported twisting injury to the right ankle 
during a basketball game.  A right ankle x-ray was negative 
for fracture and the veteran was assessed with right ankle 
sprain.  On follow-up for the right ankle in February 1990, 
it was noted that swelling was down and pain had resolved.  
The assessment was doing well.  The veteran was given 
physical therapy.  In March 1993, the veteran was seen for 
complaints of left shoulder pain.  The assessment was left 
shoulder tendinitis.  In October 1993, the veteran was seen 
for the right ankle; no complaints or findings were recorded.  
In July 1994, the veteran complained of right ankle and left 
shoulder pain.  

A PGI assessment in November 1994 showed complaints of joint 
pain from 1991 to the present.  The left shoulder and right 
ankle were noted and it was also noted that the veteran had 
ankle injuries in the past.  At a November 1994 Desert Storm 
examination, the veteran reported a history of left shoulder, 
ankle, and back problems.  

In December 1994, the veteran was seen for complaints of low 
back pain.  The assessment was acute low back strain.  It was 
noted that he had just returned from Kuwait and had no new 
problems.  A February 1995 x-ray study of the left shoulder 
was negative.  In December 1995, the veteran was seen for 
right arm pain.  The assessment was bicipital tendinitis, 
trapezius spasms on the right, and subacromial bursitis.  On 
follow-up in January 1996, there had been only minimal 
improvement in the tendinitis and spasms.  In June 1996, the 
veteran reported generalized joint pain.

At his April 1998 retirement examination, the veteran 
reported a history of bilateral ankle pain secondary to 
previous sprains, controlled chronic low back pain, and 
bursitis of the right shoulder.  Clinical evaluation revealed 
mild edema of the ankles, but there was full range of motion.  
No chronic disability of the shoulder, back, or ankle was 
diagnosed.

VA examinations of the right shoulder, back, and ankles were 
conducted in October 1998.  Clinical evaluation was 
essentially negative.  There was full range of motion, and no 
painful motion, or other objective indicators of impairment 
of the right shoulder, back or ankles.  The diagnoses 
included negative lumbar spine examination, negative 
musculoskeletal right shoulder and ankle joint examinations.

Having reviewed the evidence of record, the Board finds 
service connection for the right shoulder, back, and ankles 
is not warranted on a direct basis.  Evidence has not been 
presented of a current disability as provided by a medical 
diagnosis.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  The statutes are clear, 
service connection may be granted when there is disability 
resulting from disease or injury. There is no evidence of 
underlying pathology or a current diagnosis to account for 
the veteran's complaints of pain, and the record does not 
contain competent evidence attributing his complaints to an 
underlying disorder.  See Espiritu, supra.  The Board is 
cognizant that the veteran sustained sprain injuries to the 
ankles, and that he was at times diagnosed with back strain 
and bursitis of the right shoulder.  However, the most recent 
VA examinations are negative for clinically identifiable 
residuals of the veteran's prior ankle sprains, as well as, 
back strain and bursitis of the right shoulder.  As 
previously noted, without evidence showing a current disease 
or disability, no plausible claim for service connection can 
be presented, and the claim must be denied.  See Brammer, 3 
Vet. App. at 225; Rabideau, 2 Vet. App. at 144.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against entitlement to the benefits sought.

Furthermore, service connection is not warranted for the 
right shoulder, back, and ankles on the basis of 38 C.F.R. 
§ 3.317 because there are no objective indications of chronic 
disability.  The evidence of record does not include 
objective medical evidence perceptible to a physician of 
chronic disability or other, non-medical indicators that are 
capable of independent verification.  Additionally, we note 
that the veteran's back and ankle complaints predate his 
Southwest Asia service and, therefore, it cannot be 
reasonably said to be an undiagnosed illness related to his 
Southwest Asia service.

Other Considerations

In those above instances where the claim was denied, the 
Board notes that the evidence in was not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 4.3 (2000).


ORDER

Service connection for hemorrhoids is granted.  Service 
connection for gastritis is granted.  Service connection for 
folliculitis of the arms, back and thighs is granted.
Service connection for nosebleeds is denied.  Service 
connection for pain of the right shoulder, back, and ankles 
is denied.


REMAND

In December 1999, the veteran submitted a statement in 
response to the September 1999 rating decision which granted 
service connection for left nasal pterygium at the 
noncompensable disability level.  He specifically requested 
that the RO accept this statement as an NOD (notice of 
disagreement).  The Board agrees that this statement should 
be accepted as NOD on the disability evaluation assigned his 
eye disorder.  See 38 C.F.R. § 20.201 (2000).  However, the 
evaluation issue has not been made the subject of a Statement 
of the Case and, therefore, remand is necessary.  Manlicon v. 
West, 12 Vet. App. 238 (1999).

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If necessary the RO 
should readjudicate the claim.

2.  The RO should issue a Statement of the 
Case addressing the evaluation of the left 
nasal pterygium, current evaluated as 
noncompensably disabling.  The veteran and 
his representative are advised that there 
is an obligation to perfect the appeal 
should he desire appellate review, and the 
Board reserves the right to dismiss the 
appeal for failure to do so.  38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2000). 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 


